DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Claim Status
Claims 1, 6, 17, and 19 have been amended. Claims 2-3, 5, 7-11 and 15 have been canceled. Claims 1, 4, 6, 12-14, and 16-19 are pending. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 4, 6, 12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshioka et al. (US 2017/015061 A1), hereafter referred to as “Yoshioka.”

Regarding Claim 1: Yoshioka teaches a device (see Figures 1-6) for the exchange of heat between a first fluid intended to be vaporized (exhausted out of outlet 18) and a second fluid intended to be at least one of cooled or condensed (in tubes 21), comprising:  - a shell (11) defining an interior volume to receive the first fluid extending along a longitudinal axis (see Figure 3); - a tube bundle (21) arranged inside the shell (11), the tube bundle (21) extending longitudinally in the interior volume (see Figure 3) to receive the second fluid (in pipes 21); - a disengagement system (plates 31, 32, 34, 35, 36), able to perform liquid vapor separation in the fluid carried from the interior volume, the disengagement system (plates 31, 32, 34, 35, 36) being arranged above the tube bundle (21), the disengagement system (plates 31, 32, 34, 35, 36) being arranged inside the interior volume defined by said shell (11); wherein, in at least one same plane perpendicular to the longitudinal axis, the disengagement system (plates 31, 32, 34, 35, 36) includes at least a first horizontal fluid passage region (first area of 34) of the fluid carried from the interior volume, a separate second horizontal fluid passage region (second area of 31) of the fluid carried from the interior volume, and at least one intermediate region (area above 31 and at 36)  preventing fluid carried from the interior volume from passing (via 36), the first horizontal fluid passage region, the second horizontal fluid passage region and the intermediate region being located in said same plane perpendicular to the longitudinal axis (see Figueres 4-5), wherein the first horizontal fluid passage region is defined by a first horizontal open-worked partition wall (first of 34) and the second horizontal fluid passage region is defined by a second horizontal open- worked partition wall (31), each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall extending horizontally in said same plane perpendicular to the longitudinal axis (see Figures 4-5), wherein, each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall includes a plurality of through-openings (31c, 34c, 35c), and wherein in said same plane horizontal to the longitudinal axis, the first horizontal open- worked partition wall is located at a first height (at 34) and the second horizontal open-worked partition wall is located at a second height above the first height (at plate 31 above 34).  
Regarding Claim 4: Yoshioka further teaches wherein the fluid passage regions (34a, 35, 36a) are spaced apart at least one of horizontally or vertically (see Figures 4-5).  
Regarding Claim 6: Yoshioka further teaches wherein the disengagement system (plates 34, 35, and 36) comprises at least a third horizontal fluid passage region (34a on second side with second 34b) located vertically at the same height as the first fluid passage region (34a on first side with first 34b), the first fluid passage region and the third fluid passage region defining an intermediate space between them (area with 31a and 32), the second fluid passage region covering the intermediate space (see Figures 4-5).    
Regarding Claim 12: Yoshioka further teaches wherein, in the plane perpendicular to the longitudinal axis (see Figures 2-6), the tube bundle (21) defines a horizontally elongate envelope (see Figures 2-6).  
Regarding Claim 19: Yoshioka further teaches a device (see Figures 1-6) for the exchange of heat between a first fluid intended to be vaporized (exhausted out of outlet 18) and a second fluid intended to be at least one of cooled or condensed (in tubes 21), comprising: - a shell (11) defining an interior volume to receive the first fluid extending along a longitudinal axis (see Figure 3); - a tube bundle (21) arranged inside the shell (11), the tube bundle (21) extending longitudinally in the interior volume to receive the second fluid (see Figure 3); - a disengagement member (plates 31, 32, 34, 35, 36), able to perform liquid vapor separation in the fluid carried from the interior volume (via holes in plates), the disengagement member (plates 31, 32, 34, 35, 36) being arranged above the tube bundle (21), the disengagement system (plates 31, 32, 34, 35, 36) being arranged inside the interior volume defined by said shell (21); wherein, in at least one same plane perpendicular to the longitudinal axis, the disengagement member (plates 31, 32, 34, 35, 36) includes at least a first horizontal fluid passage (spaces between plates) region of the fluid carried from the interior volume, a separate second horizontal fluid passage region (second set of space between plates) of the fluid carried from the interior volume (within 11), and at least one intermediate region preventing fluid carried from the interior volume from passing (via solid plate 36), the first horizontal fluid passage region, the second horizontal fluid passage region and the intermediate region being located in said same plane perpendicular to the longitudinal axis (see Figures 4-5), wherein the first horizontal fluid passage region is defined by a first horizontal open-worked partition wall (34) and the second horizontal fluid passage region is defined by a second horizontal open- worked partition wall (31), each of said first horizontal open-worked partition wall (34) and said second horizontal open-worked partition (second 34 on other side of 31 and 31) wall extending horizontally in said same plane perpendicular to the longitudinal axis (see Figures 4-5), wherein, each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall includes plurality of through-openings (31c, 34c, 35c), and wherein in said same plane horizontal to the longitudinal axis, the first horizontal open- worked partition wall is located at a first height (at 34) and the second horizontal open-worked partition wall (31) is located at a second height above the first height (31 is above 34 see Figures 4-5).  

Claims 1, 4, 6, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over West (2,880,146) in view of McDonald et al. (4,261,298), hereafter referred to as “McDonald.”
Regarding Claim 1: West teaches a device (11) for the exchange of heat between a first fluid (in 12 via 16, feed water, Column 2, lines 4-10) intended to be vaporized and a second fluid (steam, Column 2, lines 17-21) intended to be at least one of cooled or condensed (in pipes 22), comprising:
-    a shell (12) defining an interior volume to receive the first fluid extending along a longitudinal axis (see Figure 1);
-    a tube bundle (22) arranged inside the shell (see Figure 1), the tube bundle extending longitudinally in the interior volume to receive the second fluid (via inlet 23, Column 2, lines 17-21);
-    a disengagement system (28), able to perform liquid vapor separation in the fluid carried from the interior volume (Column 2, lines 29-35), the disengagement system (28) being arranged above the tube bundle (22), the disengagement system (28) being arranged inside the interior volume defined by said shell (12, see Figure 1). 
West fails to teach wherein, in at least one same plane perpendicular to the longitudinal axis, the disengagement system includes at least a first horizontal fluid passage region of the fluid carried from the interior volume, a separate second horizontal fluid passage region of the fluid carried from the interior volume, and at least one intermediate region preventing fluid carried from the interior volume from passing, the first horizontal fluid passage region, the second horizontal fluid passage region and the intermediate region being located in said same plane perpendicular to the longitudinal axis, wherein the first horizontal fluid passage region is defined by a first horizontal open-worked partition wall and the second horizontal fluid passage region is defined by a second horizontal open-worked partition wall, each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall extending horizontally in said same plane perpendicular to the longitudinal axis, wherein, for each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall, the horizontal open-worked partition wall comprises a superior face and an opposed inferior face, said horizontal open-worked partition wall presenting a plurality of through-openings crossing the superior face and the opposed inferior face and a plurality of solid areas defined between the plurality of through-openings, and wherein in said same plane horizontal to the longitudinal axis, the first horizontal open-worked partition wall is located at a first height and the second horizontal open-worked partition wall is located at a second height above the first height.
McDonald teaches a disengagement system (64), able to perform liquid vapor separation in the fluid carried from an interior volume (within 11), in at least one same plane perpendicular to the longitudinal axis, the disengagement system (64) includes (see annotated Figure below) at least a first horizontal fluid passage region of the fluid carried from the interior volume, a separate second horizontal fluid passage region of the fluid carried from the interior volume (within shell 11), and at least one intermediate region preventing fluid carried from the interior volume from passing (the solid walls of 64, see annotated Figure below), the first horizontal fluid passage region, the second horizontal fluid passage region and the intermediate region being located in said same plane perpendicular to the longitudinal axis, wherein the first horizontal fluid passage region is defined by a first horizontal open-worked partition wall and the second horizontal fluid passage region is defined by a second horizontal open-worked partition wall (64 allows fluid to pass, Column 4, lines 25-30), each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall extending horizontally in said same plane perpendicular to the longitudinal axis, wherein, for each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall, the horizontal open-worked partition wall comprises a superior face and an opposed inferior face, said horizontal open-worked partition wall presenting a plurality of through-openings crossing the superior face and the opposed inferior face and a plurality of solid areas (extending walls on the section of 64 see annotated Figure below, Column 5, lines 53-68) defined between the plurality of through-openings, and wherein in said same plane horizontal to the longitudinal axis, the first horizontal open-worked partition wall is located at a first height and the second horizontal open-worked partition wall is located at a second height above the first height (see annotated Figure below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above features to a disengagement system to the structure of West as taught by McDonald in order to advantageously separate liquid and vapor while being able to return the separated liquid to the bottom of the shell to maintain liquid levels, removes contaminants and only have vapor exit (see McDonald, Column 3, lines 26-30 and Column 5, lines 53-68). 



    PNG
    media_image1.png
    951
    934
    media_image1.png
    Greyscale


Regarding Claim 4: West in view of McDonald further teaches wherein the fluid passage regions (see annotated Figure of McDonald above) are spaced apart at least one of horizontally or vertically (see annotated Figure of McDonald above).
Regarding Claim 6: West in view of McDonald further teaches wherein the disengagement system (64 of McDonald) comprises at least a third horizontal fluid passage region located vertically at the same height as the first fluid passage region, the first fluid passage region and the third fluid passage region defining an intermediate space between them, the second fluid passage region covering the intermediate space (see the annotated Figure of McDonald above).
Regarding Claim 12: West further teaches wherein, in the plane perpendicular to the longitudinal axis, the tube bundle (22) defines a horizontally elongate envelope (see Figures 1 and 2, 22 into plane in Figure 2 and along axis in Figure 1).
Regarding Claim 13: West further teaches comprising an inlet (line 16) for introducing the first fluid into the interior volume (see Figure 1), the introduction inlet emerging in the bottom of the interior volume (bottom of shell 12), in a lower part of the shell (see Figure 2).
Regarding Claim 16: West in view of McDonald further teaches wherein in said same plane perpendicular to the longitudinal axis, the first horizontal open-worked partition wall defining the first horizontal fluid passage region and the second open-worked partition wall defining the second horizontal fluid passage region are partly vertically superposed, an horizontal part of the first horizontal open-worked partition wall and an horizontal part of the second horizontal open-worked partition wall facing each other vertically, the at least one intermediate region comprising a solid wall, said solid wall connecting the first horizontal fluid passage region open-worked partition wall to the second horizontal open-worked partition wall (see the annotated Figure of McDonald above).
Regarding Claim 17: West teaches a device (11) for the exchange of heat between a first fluid (in 12 via 16, feed water, Column 2, lines 4-10) intended to be vaporized and a second fluid (steam, Column 2, lines 17-21) intended to be cooled and/or condensed, comprising:
-    a shell (12) defining an interior volume to receive the first fluid extending along a longitudinal axis (see Figure 1);
-    a tube bundle (22) arranged inside the shell (12), the tube bundle (22) extending longitudinally in the interior volume to receive the second fluid (see Figure 1);
-    a disengagement system (28), able to perform liquid vapor separation in the fluid carried from the interior volume (inside 12, Column 2, lines 29-35), the disengagement system (28) being arranged above the tube bundle (see Figure 2), the disengagement system being arranged in the inside interior volume defined by said shell (12, see Figure 1).
West fails to teach wherein, in at least one same plane perpendicular to the longitudinal axis, the disengagement system includes at least a first horizontal fluid passage region of the fluid carried from the interior volume, a second horizontal fluid passage region of the fluid carried from the interior volume and a third horizontal fluid region of the fluid carried from the interior volume which are separate, the disengagement system further comprising at least a first intermediate region preventing fluid carried from the interior volume from passing and a second intermediate region preventing fluid carried from the interior volume from passing, 
wherein the first horizontal fluid passage region is defined by a first horizontal open-worked partition wall, the second horizontal fluid passage region is defined by a second horizontal open-worked partition wall, and the third horizontal fluid passage region is defined by a third horizontal open-worked partition wall, the first horizontal open-worked partition wall, the second open-worked partition wall and the third open-worked partition wall each extending horizontally in said same
plane perpendicular to the longitudinal axis, 
wherein, each of said first horizontal open-worked partition wall, second horizontal open-worked partition wall and third horizontal open-worked partition wall includes a plurality of through- openings,
wherein the first intermediate region is formed by a first tilted solid wall connecting the first horizontal open-worked partition wall and the second horizontal open-worked partition wall and the second intermediate region is formed by a second tilted solid wall connecting the second horizontal open-worked partition wall and the third horizontal open-worked partition wall, wherein, in said same plane perpendicular to the longitudinal axis, the first horizontal open-worked partition wall and the third horizontal open-worked partition wall are located at a first height and the second open-worked partition wall is located at a second height above the first height, wherein, in said same plane perpendicular to the longitudinal axis, the first horizontal open-worked partition wall and the third open-worked partition wall region define an intermediate space between them, the second horizontal open-worked partition wall covering the intermediate space, and wherein, in said same plane perpendicular to the longitudinal axis, a width of the second horizontal open-worked partition wall is greater than a width of the intermediate space.
McDonald teaches a disengagement system (64), able to perform liquid vapor separation in the fluid carried from the interior volume (inside 12, Column 2, lines 29-35), in at least one same plane perpendicular to the longitudinal axis, the disengagement system includes at least a first horizontal fluid passage region of the fluid carried from the interior volume, a second horizontal fluid passage region of the fluid carried from the interior volume and a third horizontal fluid region of the fluid carried from the interior volume which are separate (64 allows fluid to pass, Column 4, lines 25-30, see annotated Figure below), the disengagement system (64) further comprising at least a first intermediate region preventing fluid carried from the interior volume from passing and a second intermediate region preventing fluid carried from the interior volume from passing, 
wherein the first horizontal fluid passage region is defined by a first horizontal open-worked partition wall, the second horizontal fluid passage region is defined by a second horizontal open-worked partition wall, and the third horizontal fluid passage region is defined by a third horizontal open-worked partition wall, the first horizontal open-worked partition wall, the second open-worked partition wall and the third open-worked partition wall each extending horizontally in said same
plane perpendicular to the longitudinal axis (see annotated Figure below), 
wherein, each of said first horizontal open-worked partition wall, second horizontal open-worked partition wall and third horizontal open-worked partition wall includes a plurality of through- openings (64 allows fluid to pass, Column 4, lines 25-30, see annotated Figure below),
wherein the first intermediate region is formed by a first tilted solid wall connecting the first horizontal open-worked partition wall and the second horizontal open-worked partition wall and the second intermediate region is formed by a second tilted solid wall connecting the second horizontal open-worked partition wall and the third horizontal open-worked partition wall, wherein, in said same plane perpendicular to the longitudinal axis, the first horizontal open-worked partition wall and the third horizontal open-worked partition wall are located at a first height and the second open-worked partition wall is located at a second height above the first height, wherein, in said same plane perpendicular to the longitudinal axis, the first horizontal open-worked partition wall and the third open-worked partition wall region define an intermediate space between them, the second horizontal open-worked partition wall covering the intermediate space (64 allows fluid to pass, see separate sections in the annotated Figure below, Column 4, lines 25-30), and wherein, in said same plane perpendicular to the longitudinal axis, a width of the second horizontal open-worked partition wall is greater than a width of the intermediate space (see separate sections in the annotated Figure below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above features to a disengagement system to the structure of West as taught by McDonald in order to advantageously separate liquid and vapor while being able to return the separated liquid to the bottom of the shell to maintain liquid levels, removes contaminants and only have vapor exit (see McDonald, Column 3, lines 26-30 and Column 5, lines 53-68). 


    PNG
    media_image1.png
    951
    934
    media_image1.png
    Greyscale

Regarding Claim 18: West in view of McDonald further teaches wherein said solid wall is a tilted solid wall (see annotated Figure of McDonald above).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over West (2,880,146) in view of McDonald et al. (4,261,298), hereafter referred to as “McDonald,” as applied to claim 1 above, and further in view of Ragi et al. (5,531,266), hereafter referred “Ragi.”
Regarding Claim 14: West modified supra fails to teach a hydrocarbon liquefaction installation, comprising at least one liquefaction train, the liquefaction train comprising a device according to claim 1. 
Ragi teaches a hydrocarbon liquefaction installation, comprising at least one liquefaction train (Column 3, Lines 49-59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an inlet for introducing the first fluid into the interior volume, the introduction inlet emerging in the bottom of the interior volume, in a lower part of the shell to the structure of West modified supra as taught by Ragi in order to advantageously provide to use the apparatus in a process for hydrocarbons (see Ragi, Column 3, lines 49-59).  

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
In regards, to the arguments against the McDonald reference, the office respectfully disagrees. MPEP 716.07(c) is clear that attorney arguments do not take place of evidence. The remarks against the McDonald reference attempts to be dismissive of the structure disclosed in the written description and figures of McDonald. The prior art needs to disclose the apparatus and need not use the exact same terms or language. McDonald clearly discloses the structure that it is was cited to teach in the rejection above. The assorted portions of (64) of McDonald correspond to elements 80, 82, and 84 of the instant application. McDonald discloses that the regions of are vapor-liquid separating devices, this is move evident by the up vapor outlet 62. 
Lastly, in response to applicant's argument that McDonald and West cannot be modified together, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The separating devices of McDonald can be put into the main shell 12 of West. The West reference in fact teaches having a separating device 28. The devices 64 of McDonald are relied upon to teach additional separators and in a specific configuration. It would be obvious to one of ordinary skill in the art to use vapor-liquid separators in any structure that requires separation, as shown by the element 28 in shell 12 of West. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roffler (3,472,209).


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763